Citation Nr: 0316575	
Decision Date: 07/18/03    Archive Date: 07/22/03	

DOCKET NO.  95-35 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
shoulder disability with rotator cuff impairment, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a left 
shoulder disability with rotator cuff impairment, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a central nervous system disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956. 

This appeal arises from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  One of the 
matters the Board must address is which issue or issues are 
properly before it at this time.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran. 

In June 1997, the Board denied claims of compensation for 
disorders of the throat and kidney and remanded the remaining 
claim of compensation for shoulder disorders to the RO for 
additional development.  All of the claims were pursuant to 
the provisions of 38 U.S.C.A. § 1151.  

Based on the development requested by the Board, the RO, in 
an August 1999 rating determination, awarded the veteran 
compensation benefits for a right and left shoulder 
disability.  Accordingly, the issue of compensation benefits 
for these disabilities is not before the Board at this time.  
The RO awarded a 20 percent evaluation for the veteran's 
right shoulder disability and a 10 percent evaluation for the 
left shoulder disability.  

In September 1999, the veteran filed a timely notice of 
disagreement regarding the evaluation of his bilateral 
shoulder disability.  The veteran also raised the claim of 
entitlement to service connection for depression under 
38 U.S.C.A. § 1151 due to being overdosed on the drug 
Lithium. 

In a statement of the case issued by the RO in January 2000, 
the RO addressed the issue of the evaluation of the bilateral 
shoulder disability.  The veteran filed a timely substantive 
appeal to this statement of the case in February 2000.  
Accordingly, the issue of the evaluation for the veteran's 
bilateral shoulder disability is before the Board at this 
time. 

In February 2001, the RO issued a statement of the case 
regarding the new claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a central nervous system disorder as 
the residual of an alleged Lithium overdose.  The veteran 
filed a third timely substantive appeal in March 2001.  Based 
on the timely substantive appeal of March 2001, the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
central nervous system disorder will be addressed by the 
Board.  

In August 2001, the Board again remanded this case to the RO 
for additional development.  Additional development was 
undertaken.  In a March 2003 rating determination, the 
veteran's service-connected left shoulder disability 
evaluation was increased from 10 percent to 20 percent 
disabling.  The veteran was notified of this determination in 
May 2003.

In AB v. Brown, 6 Vet. App. 35 (1993) the U.S. Court of 
Appeals for Veterans Claims (Court) held that on a claim for 
an original or increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation.  Accordingly, the issue of entitlement to an 
increased evaluation for a left shoulder disability with 
rotator cuff impairment, currently evaluated as 20 percent 
disabling, is currently before the Board.



Based on a review of the veteran's most recent statements, it 
appears that the veteran may be raising an additional claim 
or attempting to reopen previously denied claims; however, 
this is not clear.  If the veteran wishes to raise an 
additional claim, he must do so with the RO.  As clearly 
indicated within the written argument submitted by the 
veteran's representative in May 2003, the sole issues before 
the Board at this time are those issues list above.  Based on 
our review of the evidence of record, no other claim is 
before the Board at this time.  




FINDINGS OF FACT

1.  The veteran is left-handed.  

2.  The veteran's bilateral shoulder disability is manifested 
by complaints of pain with objective findings of bilateral 
shoulder pain limiting range of motion.  Minimal degenerative 
changes of the AC joints, bilaterally, with no evidence of 
fracture or dislocation, have also been found.  

3.  The veteran filed a claim of entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for a central nervous 
system disorder after October 1997.  

4.  Any alleged additional disability the veteran had 
following hospitalization and treatment at a VA Medical 
Center (VAMC) regarding his alleged central nervous system 
disorder did not result from carelessness, negligence, lack 
of proper skill, error in judgment, or some other incident or 
fault on the part of the VA, nor as the result of an event 
that was not reasonably foreseeable.  




CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for the left shoulder 
disorder with rotator cuff impairment is not warranted.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 
4.59, 4.71a,  Diagnostic Codes 5003, 5201, 5202, and 5203 
(2002).  

2.  A rating in excess of 20 percent for the right shoulder 
disorder with rotator cuff impairment is not warranted.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 
4.59, 4.71a,  Diagnostic Codes 5003, 5201, 5202, and 5203 
(2002).  

3.  The criteria for establishing entitlement to compensation 
benefits for additional disability claimed as the result of 
VA treatment causing a central nervous system disorder are 
not met.  38 U.S.C.A. § 1151, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.159, 3.358 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has undertaken no development of the evidence 
pursuant to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the 
decision by the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not 
applicable.  The Board has considered the issue of whether 
this case should be remanded to the RO in light of the 
decision in Disabled American Veterans, the fact that the 
most recent supplemental statement of the case was issued by 
the RO in March 2003, and that the veteran has submitted 
additional statements in support of his claim since March 
2003.  The Board, however, has reviewed these statements, 
which include copies of previously submitted evidence.  These 
statements are essentially reiterations of the veteran's 
previous statements before the RO prior to the issuance of 
the supplemental statement of the case in March 2003.  
Accordingly, the Board finds no basis under the Federal 
Circuit's determination Disabled American Veterans to remand 
this case once again to the RO for additional development.  
The Board has remanded this case on several occasions in 
order to assist the veteran with the development of his case.  

After reviewing the claims folder, the Board finds that there 
has been compliance with the provisions set forth in the new 
law and regulation.  The record in this case includes 
multiple examination reports, outpatient treatment records, 
the veteran's hearing testimony, and extensive statements 
submitted by the veteran.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
his claim.

In a December 2001 letter and in multiple supplemental 
statements of the case, the veteran has been effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has been notified of 
the laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for his bilateral 
shoulder disorder as well as entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151.  The discussions in 
the rating decisions, statement of the case, supplemental 
statements of the case, and the Board's remand of August 2001 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements in the new 
law and regulations have been met.  

In November 2001, the examiner noted that MRI technology had 
improved significantly over the last few years.  It was 
recommended that if no MRI of the brain had been performed in 
the last 3 to 5 years a repeat MRI of the brain to look for 
evidence of a central pontine myelinolysis or cerebral damage 
would be recommended.  In this regard, the Board must note 
that the critical issue before the VA at this time is whether 
the veteran has a central nervous system disorder as a result 
of carelessness, negligence, a lack of proper skill, or an 
event not reasonably foreseeable caused by the VA.  Evidence 
of a central pontine myelinolysis or cerebral damage would 
not provide a basis to grant this claim, for reasons which 
will be cited below.  Thus, an additional MRI scan is not 
required to decide this case.  Medical evidence of record 
provides a clear basis to evaluate this case at this time.  
Accordingly, the Board finds that an additional remand of 
this case to the RO for an additional MRI is not warranted.  

The Board has considered the issue of whether the VA 
examinations obtained by the RO in 2001 meet the requirements 
of the Board's 2001 request for additional information.  
Based on a review of the evidence as a whole, the Board finds 
that these examinations meet the requirements of the Board's 
August 2001 request.  Both VA examinations specifically cite 
to the Board's remand and provide a detailed analysis of the 
veteran's disorders.  The Board finds that an additional 
remand in this case would serve no constructive purpose.  
Accordingly, the Board will proceed with the adjudication of 
the veteran's case.


II.  Entitlement to an Increased Evaluation for the 
Bilateral Shoulder Injury

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Studies performed in 
December 2001 indicated minimal degenerative changes of the 
AC joints, bilaterally, with no evidence of fracture or 
dislocation.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion of the arm, 
38 C.F.R. § 4.71a, Diagnostic Code 5201, warrants a 40 
percent evaluation for the major arm when limitation of 
motion of the arm is limited to 25 degrees from the side.  A 
30 percent evaluation is warranted for the minor arm when 
limitation of motion is limited to 25 degrees from the side.  
At midway between the side and shoulder level, a 30 percent 
evaluation is warranted for the major arm and a 20 percent 
evaluation for the minor arm.  When limitation of motion of 
the arm is limited to the shoulder level, a 20 percent 
evaluation is warranted for the major or minor arm.  

Impairment of the humerus, 38 C.F.R. § 4.71a, Diagnostic 
Code 5202 warrants a 50 percent evaluation for the major arm 
with fibrous union of the humerus and a 40 percent evaluation 
for the minor arm.  Recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements warrants a 30 percent evaluation for the 
major arm and a 20 percent evaluation for the minor arm.  
With infrequent episodes and guarding movement at only the 
shoulder level a 20 percent evaluation is warranted for 
either the minor or major arm.  Malunion of the humerus with 
marked deformity warrants a 30 percent evaluation for the 
major arm and a 20 percent evaluation for the minor arm.  A 
moderate deformity warrants a 20 percent evaluation for 
either the major or minor arm.  

The RO has also evaluated the veteran's condition under 
38 C.F.R. § 4.71a, Diagnostic Code 5203 (impairment of the 
clavicle or scapula).  With dislocation of the clavicle or 
scapula, a 20 percent evaluation is warranted for either the 
minor or major arm.  Nonunion of the clavicle or scapula, 
with loose movement, also warrants a 20 percent evaluation 
for either the minor or major arm.  Without loose movement a 
10 percent evaluation is indicated.  

At a VA examination in July 1998, it was noted that the 
veteran had shoulder pain in the past, but had significant 
decreased shoulder functions since his discharge from the 
VAMC.  The veteran's shoulder pain dated back to 1993 when it 
was said that the veteran was evaluated at the Mayo Clinic in 
Rochester, Minnesota, and was told that he had some arthrosis 
in the right shoulder.  Despite this, however, the veteran 
stated at this time that his shoulders were "normal" until 
his hospitalization last fall at a VAMC.  The veteran 
contended that he could do essentially nothing with his upper 
extremities except for feeding himself.  

Physical examination of the right shoulder revealed active 
forward elevation to 95 degrees, passive forward elevation up 
to 135 degrees but with some pain.  External rotation was 
only to about 20 degrees.  Minimal AC joint tenderness was 
reported.  The veteran had significant weakness to outward 
rotation of his shoulder.  Inward rotation was indicated to 
be reasonable, although subjectively decreased.  Left 
shoulder examination revealed active forward elevation was to 
125 degrees with passive forward elevation to 160 degrees, 
but with some pain.  External rotation was to 45 degrees.  
Negative AC joint tenderness was also indicated.  X-ray 
studies of the veteran's shoulders indicated that the right 
shoulder had moderate osteoarthritic changes with joint space 
narrowing.  X-ray studies of the left shoulder showed a high 
riding humerus head as well, but to a lesser degree, with 
less evidence of osteoarthrosis.  There was no sign of an old 
fracture or deformity.  The evaluator's impression indicated 
bilateral shoulder pain with bilateral rotator cuff tears.  
The right tear appeared to be quite large and significantly 
disabled the veteran.  The veteran's pain, physical 
examination, and x-ray evaluation were consistent with a 
large rotator cuff tear.  It was reported that the left 
shoulder had a smaller tear with less disabling 
characteristics.  

At a hearing held before a hearing officer at the RO in May 
2000, the veteran indicated that he had decreased strength 
associated with his bilateral shoulder disorder.  The veteran 
noted occasional popping of his shoulders.  He indicated that 
his arms did not have much strength.  

In August 2001, the Board remanded this issue to the RO in 
light of the Court's decision in DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  An additional VA examination was 
undertaken.  In addition, outpatient treatment records were 
obtained.  The outpatient treatment records note only 
sporadic treatment of the veteran's bilateral shoulder 
disorder.  

At a VA examination in December 2001, it was indicated that 
the veteran's claims file had been reviewed.  Examination of 
the right shoulder revealed no obvious bony deformity and no 
palpable tenderness.  The range of motion of the right 
shoulder was reduced to forward flexion at 90 degrees with 
the onset of pain with increasing pain on passive flexion to 
130 degrees.  Abduction is limited to 80 degrees with the 
onset of pain, with increasing pain to passive abduction to 
110 degrees.  Internal rotation was adequate and painless at 
90 degrees.  External rotation was limited and painful at 30 
degrees.  There was no measurable anterior or posterior 
instability of the shoulder.  Most of the pain appeared 
localized to the humeral head.  

Examination of the left shoulder revealed no bony 
abnormalities and no palpable tenderness.  The range of 
motion was reduced to 90 degrees of forward flexion, with the 
onset of pain and increasing pain to passive forward flexion 
at 110 degrees.  Abduction was limited to 90 degrees, with 
the onset of pain and with marked increasing pain on passive 
abduction to 110 degrees.  Internal rotation was adequate and 
painless at 90 degrees, but external rotation was limited by 
pain with the onset of pain at 50 degrees.

With regard to the specific questions posed by the Board in 
light of the DeLuca decision, the examiner stated that the 
manifestations of bilateral shoulder disability is one of 
constant pain, increasing pain with any range of motion and 
shoulder girdle weakness.  Minimal degenerative changes in 
the left shoulder were also indicated.  It was also reported 
that the veteran had a functional impairment related to each 
shoulder, with objective findings of bilateral shoulder pain, 
limiting range of motion, with severe increasing pain on 
passive movements beyond the range of motion.  

It was reported that the veteran was left-handed.  He was 
able to write with his left hand and drive his pickup truck 
with a standard shift.  No incoordination involving the upper 
extremities (related to his shoulders) was noted.  

Studies of the veteran's shoulders in December 2001 indicated 
normal alignment of both shoulders with no evidence of acute 
fracture or dislocation.  The joint spaces were within normal 
limits.  Mild irregularity was noted at the AC joints, 
bilaterally, consistent with mild degenerative joint disease.  
The impression was of minimal degenerative changes of the AC 
joints, bilaterally, with no evidence of fracture or 
dislocation.  

The veteran has submitted a series of statements in support 
of his claim.  Significantly, little reference is made to the 
veteran's bilateral shoulder disability.  Additional 
outpatient treatment records obtained by the RO make little 
reference to this disorder.

Based on the medical evidence cited above, the Board finds no 
basis to award the veteran an increased rating for his 
bilateral shoulder disorder.  Medical evidence obtained by 
the RO, requested by the Board, or submitted by the veteran 
fail to support the conclusion that the veteran's limitation 
of motion of the right arm is limited to 25 degrees from the 
side even with consideration of the veteran's pain.  
Extensive medical testing has failed to indicate such a 
degree of disability, even with consideration of pain.  


With regard to the veteran's left shoulder (the major arm), 
the medical evidence would not support the conclusion that 
the veteran has limitation of motion midway between the side 
and shoulder level (the requirements of a 30 percent 
evaluation under Diagnostic Code 5201).  

The regulations provide the caveat that functional loss due 
to pain must be supported by adequate pathology as well as 
evidence by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  It is only with consideration of the veteran's 
complaints of pain that the current 20 percent evaluations 
can be justified.  The veteran is receiving the highest 
possible evaluation for his bilateral shoulder disorder under 
Diagnostic Code 5203 (impairment of the clavicle or scapula).  
Accordingly, an increased evaluation under this diagnostic 
code is clearly not warranted.  Impairment of the humerus has 
not been found; accordingly, an increased evaluation under 
Diagnostic Code 5202 is also not found.  Although the veteran 
has indicated difficulties with his shoulders, including 
weakness, limitation of motion of the arm to 25 degrees from 
the side for the right minor arm or midway between the side 
and shoulder level for the left major arm has not been 
contended nor is indicated within the VA examination reports, 
which the Board believes are entitled to great probative 
value.  

Addressing the merits of the claims above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for a higher 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disabilities at issue 
cause marked interference with employment or require frequent 
hospitalizations or otherwise produce unrecognized impairment 
suggesting extraschedular consideration is indicated.





III.  Central Nervous System Disorder

The veteran contends that he has a central nervous system 
disorder as the result of alleged Lithium toxicity episodes 
caused by VA treatment.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 was amended by the United States Congress.  
See § 422(a) of PL 104-204.   The purpose of the amendment 
was, in effect, to overrule the United States Supreme Court 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence was necessary for recovery 
under § 1151.  In pertinent part, Section 1151, as amended, 
reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown:  
(1) Disability/additional disability; (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability; and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event. 

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. 
§ 3.358, in pertinent part also provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

At a VA examination in June 1998, it was noted that as a 
result of pneumonia in 1991 the veteran became septic 
requiring approximately a three-week ICU stay.  His hospital 
course was complicated by a requirement of mechanical 
ventilation.  Physical examination revealed a series of 
nonservice-related disorders.  His dysarthria and speech 
disarticulation problems appeared to concur with his overall 
neurological deficits and were likely the result of a hypoxic 
brain injury.  The examiner stated that these certainly were 
"unlikely a result of his medical care but rather the 
underlying disease process which necessitated those 
interventional measures."  

The veteran has submitted a series of medical reports and 
statements in support of his claim.  A review of these 
medical reports, some of which have been submitted on several 
occasions, fail to indicate a central nervous system disorder 
caused by either a Lithium overdose or VA treatment.  The 
veteran's contentions are not always clear.  Notwithstanding, 
the Board requested a VA medical opinion to determine the 
etiology of the veteran's central nervous system disorder.  

At a VA examination in November 2001, the veteran reported 
that in 1987 he started on Lithium for anxiety and panic 
disorders.  The veteran contends that during his 
hospitalization for pneumonia he did not have pneumonia or 
sepsis and that taking Enalapril caused him to become 
hyponatremic and that this caused an elevation of his Lithium 
blood levels into the toxic range, causing his illness and 
resulting physical problems.  On discharge from the hospital 
he reports that he was unable to hold his head up, was 
generally very weak, and could not walk, talk, or swallow.  
With regard to the questions raised by the Board, 
neurological examination displayed truncal and lower 
extremity ataxia with normal tone and mild degenerative 
muscle weakness.  There was a tremor in the upper extremities 
that is primarily seen with action.  This condition appeared 
to date back to his hospitalization in September 1991 for 
pneumonia and presumed sepsis.  The examiner stated that it 
was not possible to identify a specific cause for the 
veteran's difficulties.  There was no documentation for 
hyponatremia during his hospitalization and no abnormality 
reported on the MRI that was performed six months following 
his hospitalization, which goes against the diagnosis of a 
central pontine myelinolysis.  

The examiner noted that Lithium toxicity can cause a wide 
range of adverse central nervous system side effects, but 
these resolved with withdrawal of the medication.  
Significantly, a review of records indicates that the veteran 
was taken off Lithium while in the ICU.  It was later 
resumed, but again stopped in September 1992 specifically to 
see if his symptoms would improve.  Because there seemed to 
be no improvement noted, the Lithium was again started.  The 
examiner stated that if the veteran's symptoms were due to a 
central nervous system injury it was most likely due to the 
hypotension he experienced when he was first admitted that 
required the support of pressors.  This, the examiner stated, 
could potentially be the cause of an episode of decreased 
perfusion of the brain, possibly of the cerebrum that would 
result in ataxia and dysarthria.  

The RO initially denied this claim in April 2000 based on a 
claim received in 1999.  Accordingly, the Board will address 
the statute and regulations effective in October 1997.  

In this case, even if it is conceded that the veteran indeed 
had additional disability following VA treatment, the Board 
finds no basis to grant this claim.  There is no competent 
evidence that the treatment the VA provided involved any 
element of fault.  The veteran's contentions regarding this 
issue are not entirely clear.  The Board finds that the 
veteran's statements are often difficult to understand.  
Notwithstanding, the veteran has failed to provide any 
competent medical evidence to support his conclusion that any 
of his difficulties, with the exception of the bilateral 
shoulder disorder, can be reasonably associated to VA 
treatment.  The VA hospitalization reports clearly indicate 
that the veteran was severely disabled upon his entrance to 
the VA medical facility in 1991.  No health care provider has 
supported the veteran's position that his current disorders 
are the result of negligent treatment or any other element of 
fault by VA.  Records supplied by the veteran himself do not 
indicate fault on behalf of the VAMC or an event not 
reasonably foreseeable.

It is important for the veteran to understand that the 
medical records supplied by the veteran himself indicate the 
serve nature of his nonservice-related disorders prior to any 
VA treatment.  Although the veteran has testified as to the 
difficulties he associates with VA treatment, and the Board 
has reviewed this testimony, the undersigned must find that 
his own opinion as to whether VA treatment was the proper 
treatment for his presenting condition or whether or not VA 
was at fault is not competent medical evidence.  The Court 
has made clear that a layperson is not competent to provide 
evidence in matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

The VA medical opinion of November 2001 does not indicate any 
fault on behalf of the VAMC or a disability from an event not 
reasonably foreseeable.  The opinion indicates that the 
veteran's symptoms are due to a central nervous system injury 
most likely due to hypotension he experienced when first 
admitted to the VAMC.  Simply stated, the veteran's post-
service difficulties caused his current disorders, not VA 
treatment.  In the opinion of the Board, this report is 
entitled to great probative value.  

The Board also finds that treatment records of the veteran do 
not support his claim and supply negative evidence against 
his contentions.  The medical evidence cited by the veteran 
himself fails to indicate fault on behalf of the VAMC.  The 
veteran's statement of December 2002, in which he indicates 
that he has been taking Lithium for approximately seven years 
and has had no problems with it, does not support the 
conclusion that the use of Lithium caused his disorders.  
Further, the medical records do not indicate a Lithium 
overdoes.

The parts of the medical record the veteran has underlined 
also fail to indicate a basis for showing as to why he 
believes his condition is reasonably associated with fault on 
behalf of the VAMC.  The veteran's citation to medical texts 
in support of his claim also fails to indicate a basis VA was 
at fault in his treatment.  The veteran has contended that 
the VAMC "covered up" the alleged Lithium overdose he 
suffered in September 1991.  

The Board has reviewed the medical evidence in detail and has 
found no basis to conclude that such a cover-up was ever 
undertaken.  The veteran's contention that he did not have 
pneumonia in 1991 does not provide a basis to conclude that 
he had a central nervous system disorder as a result of a 
Lithium overdose caused by VA treatment.  In summary, all 
competent evidence of record is to the effect that the 
veteran's treatment was proper.  His unsupported lay opinions 
are insufficient to establish his claim.  The preponderance 
of evidence is against this claim.  



ORDER

An increased evaluation for a right shoulder disability with 
rotator cuff impairment, currently evaluated as 20 percent 
disabling, is denied.

An increased evaluation for a left shoulder disability with 
rotator cuff impairment, currently evaluated as 20 percent 
disabling, is denied.  

Compensation pursuant to 38 U.S.C.A. § 1151 for a central 
nervous system disorder is denied



__________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

